NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4793-17T3

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

RONALD J. SNEARLING,

     Defendant-Appellant.
____________________________

                    Submitted December 3, 2019 – Decided December 11, 2019

                    Before Judges Fisher and Gilson.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Monmouth County, Indictment No. 17-05-
                    0645.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Michele Erica Friedman, Assistant Deputy
                    Public Defender, of counsel and on the brief).

                    Christopher J. Gramiccioni, Monmouth County
                    Prosecutor, attorney for respondent (Monica Lucinda
                    do Outeiro, Assistant Prosecutor, of counsel and on the
                    brief).

PER CURIAM
      After the denial of his motion to suppress evidence, defendant pleaded

guilty to third-degree aggravated assault, N.J.S.A. 2C:12-1(b)(2), and second-

degree eluding, N.J.S.A. 2C:29-2(b), and was sentenced to concurrent five-year

prison terms. He appeals and argues, in a single point, that the judge's basis for

finding defendant and co-defendant Williams "were the individuals in the store

surveillance video was clearly erroneous in light of the record."        We find

insufficient merit in this argument to warrant a detailed discussion in a written

opinion, R. 2:11-3(e)(2), and affirm the denial of defendant's suppression motion

substantially for the reasons set forth by Judge Vincent N. Falcetano, Jr., in his

thorough written opinion. We add only a few brief comments.

      The judge's denial of defendant's suppression motion was based not only

on a surveillance video, or the judge's interpretation of what was captured on

the video, but on considerable additional evidence, including the testimony of

five police officers, all of whom provided, in Judge Falcetano's words, "clear,

candid, and convincing" testimony.          The police testimony revealed that

defendant was first encountered during a disturbance in front of a pizzeria on

Springwood Avenue in Asbury Park. On arrival, officers directed the crowd,




                                                                          A-4793-17T3
                                        2
which included defendant and Williams,1 to disperse. An officer's motor vehicle

recording device (MVR) captured images of defendant and Williams getting into

a black Traverse and driving off.

      A few minutes later, a police officer spoke with the teenage victim, who

said he was "poked," meaning stabbed, as was confirmed by the fact that the

victim was bleeding from his back.          Officers then watched the pizzeria's

surveillance video, which depicted the victim's encounter inside the pizzeria.

The officers identified the two culprits – defendant and Williams – as the men

who had just departed in the Traverse. In his opinion, Judge Falcetano agreed

that the video reveals that "[defendant] is seen with a silver knife in his hand,

and . . . Williams is later seen swinging his arm and striking [the victim] in the

back in the area of his wound." In light of what the pizzeria video revealed, and

the Traverse's license plate information captured by the MVR, officers sent out

a "be on the lookout" communication to surrounding jurisdictions for defendant,

Williams, and their vehicle.

      Later, one of the officers involved in the investigation at the Springwood

Avenue pizzeria was patrolling near another Asbury Park pizzeria when an



1
  One of the officers recognized defendant from earlier encounters but did not
know his name.
                                                                          A-4793-17T3
                                        3
officer drew his attention to a nearby Traverse stopped at a traffic light. The

officer recognized this Traverse as the same vehicle defendant and Williams had

driven earlier.   The officer could also see, through an open window, that

defendant was in the driver's seat; his partner spotted Williams in the front

passenger seat. As the officers walked toward their vehicle, which was parked

near where defendant's Traverse was stopped, the Traverse drove off. The

officers entered their vehicle, activated overhead lights, and followed. As they

pursued the Traverse, the officers observed the Traverse run stop signs and red

lights. The Traverse was moving as fast as eighty-eight miles per hour as it

passed through many zones limited to twenty-five miles per hour. Out of

concern for public safety, the officers abandoned their pursuit.

      A few minutes later, the Traverse was stopped in neighboring Ocean

Township. Defendant and Williams were handcuffed and patted down. The pat

down of defendant uncovered a silver knife. One of the three women in the

vehicle volunteered that she was in possession of a knife, which was described

as a folding knife with a three-inch silver blade.

      Based on these and other findings, the judge concluded that the officers

conducted a lawful and constitutional warrantless search.          In appealing,

defendant mainly focuses on the judge's finding that defendant and Williams


                                                                         A-4793-17T3
                                        4
were depicted in the pizzeria video whereas, according to defendant, "the men's

faces on the video are far from clear" and "there was simply no way for the court

to determine, with any sense of certainty," that defendant and Williams "were

the men on the surveillance video."

      Defendant's argument misses the point. The judge's finding about what

was revealed by the pizzeria video was not entirely based on what the judge

found from having viewed the video. The judge's finding was undoubtedly

influenced and bolstered by the credible testimony provided by the officers as

to what they saw in the video and their own encounters with defendant and

Williams shortly before. And the judge's finding was likely enhanced by his

having defendant in the courtroom; he was, in this way, able to compare the

faces in the video with the defendant in the courtroom. Put in the context of all

the credible evidence presented, the judge's findings are entitled to our

deference.2 State v. Robinson, 200 N.J. 1, 15 (2009). We have been offered no

principled reason to second-guess the findings rendered here.

      Affirmed.


2
  We have viewed the video included in the appellate record. The faces of the
culprits can be seen. With the additional evidence adduced during the hearing,
as well as defendant's presence in the courtroom, we see no reason why the judge
could not have also reached the same conclusion the officers reached: that
defendant and Williams appear in the video.
                                                                         A-4793-17T3
                                       5
    A-4793-17T3
6